DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 02/16/2022 has been entered.
Disposition of claims: 
Claims 1-17 and 20-23 have been canceled.
Claims 40-46 have been added.
Claims 18-19 and 24-46 are pending.
Claims 18-19 have been amended.
The amendments of claim 18 regarding the limitation of Ar necessitates new ground of rejections under 35 U.S.C. 112(b) (see the sections under “Response to Arguments” and “Claim Rejections - 35 USC § 112” for details). The objection of claim 18 set forth in the last Office Action renders moot. The objection have been withdrawn.
The amendments of claim 19 have overcome the objections of claim 19 set forth in the last Office Action. The objection has been withdrawn.
The objection of claim 22 set forth in the last Office Action renders moot due to the cancellation of claim 22; however, the new claim 45 causes the same issue (see the section under “Objections” for details). 
The rejections of claims 18-39 regarding the definition of R, R1 and R2 under 35 U.S.C. 112(b) set forth in the last Office Action have been withdrawn.
The cancellation of claim 21 and the amendment of claim 18 regarding the definition of the claim term of linkage of formula (5) has overcome the rejections of claim 21 set forth in the last Office Action. The rejection has been withdrawn
The amendments of claims 18-19 have overcome: 
the rejections of claims 18, 20, 29-30, and 39 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 105419202 A, hereafter Zhang), 
the rejections of claims 18, 20, 27-30, and 39 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Abe et al. (US 2012/0235135 A1, hereafter Abe), 
the rejections of claims 18, 20, 26, 29-30, and 39 under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (US 2017/0077425 A1 – provisional application 62/291,960 filed on 2/5/2016, hereafter Ma ‘425), 
the rejections of claims 19 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ma et al. (US 2017/0077425 A1 – provisional application 62/291,960 filed on 2/5/2016) as evidences by Wang et al. (“Using interlayer step-wise triplet transfer to achieve an efficient white organic light-emitting diode with high color-stability”, Appl. Phys. Lett. 2014, vol. 104, page 193303, hereafter Wang) and Montalti et al. (Handbook of photochemistry, Chapter 3 - Photophysical properties of organic compounds, 3rd edition, Taylor & Francis Group, LLC, 2006, pages 83-351, hereafter Montalti), 
the rejections of claims 32, 34, 36, and 38 under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2012/0235135 A1), 
the rejections of claims 31, 33, 35, and 37 under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2012/0235135 A1) in view of Tokito et al. (US 2003/0091862 A1, hereafter Tokito), and 
the rejections of claims 31, 33, 35, and 37 under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2017/0077425 A1) in view of Tokito et al. (US 2003/0091862 A1) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph of page 20 of the reply filed 02/16/2022 regarding the objections of claim 18 set forth in the Office Action of 11/16/2021 have been considered. 
Applicant argues that applicant has amended claim 18 as suggested by the Examiner. 
Respectfully, the Examiner does not agree.
Applicant amended claim 18 to recite “Ar is the same or different in each instance and is a linear bonded arylene group which has 6 to 30 aromatic ring atoms or heteroarylene group which has 6 to 30 aromatic ring atoms…”
The amendment is not same as Examiner’s suggestion in the previous office action. The Examiner suggested “Ar is the same or different in each instance and is a linear bonded arylene group which has 6 to 30 aromatic ring atoms or a linear bonded heteroarylene group which has 6 to 30 aromatic ring atoms”. Please compare with the phrases underlined above.
Currently, the amended claim 18 causes indefiniteness issue, because it is unclear whether the heteroarylene group is required to be a linear bonded heteroarylene group or any heteroarylene group. Thus, the amendments necessitate new grounds of rejections under 35 U.S.C. 112(b) (see the details under the 35 U.S.C. 112(b) rejection section below). Because the claim terms cause 112(b) issues, the objection of claim 18 regarding the definition of Ar is rendered moot. The objection has been withdrawn.
Applicant’s arguments see the second paragraph of page 20 of the reply filed 02/16/2022 regarding the objections of claim 22 set forth in the Office Action of 11/16/2021 have been considered. 
Applicant argues that the objection of claim 22 (now claim 45) should be withdrawn . 
Respectfully, the Examiner does not agree.
The quality of the figure has not been improved and some of variables and chemical bonds are still illegible. In particular, the superscripts are illegible, and some of single bonds and dashed lines are indistinguishable. Enlargement of images and improvement of resolution are recommended. 
Applicant’s arguments see the third paragraph of page 20 through the second paragraph of page 21 of the reply filed 02/16/2022 regarding the rejections of claims 18-39 set forth in the Office Action of 11/16/2021 have been fully considered and are persuasive. The rejections of claims 18-39 under 35 U.S.C. 112(b) have been withdrawn.
Applicant’s arguments see the third paragraph of page 23 through the second paragraph of page 24 of the reply filed 02/16/2022 regarding the rejections of claims 18, 20, 29-30, and 39 under 35 U.S.C. 102(a)(1) by Zhang set forth in the Office Action of 11/16/2021 have been considered.
Applicant argues that the group Ar in the present invention is defined as a linear bond arylene or heteroarylene group whose meaning is disclosed on page 58 (lines 9-11) of the instant specification as follows; “A linear-bonded arylene or heteroarylene group in the context of the present invention is understood to mean a para-bonded six-membered arylene or heteroarylene group.”
While the Examiner acknowledges the definition of the phrases “a linear-bonded arylene or heteroarylene group” described in the instant specification (page 58, lines 9-11), the corresponding phrases of the instant claim 18 is not identical to the phrases of the instant specification.
The phrase in the instant claim 18 recites “Ar is the same or different in each instance and is a linear bonded arylene group which has 6 to 30 aromatic ring atoms or heteroarylene group which has 6 to 30 aromatic ring atoms…”
On the other hand, the instant specification in lines 9-11 on page 58 recites “A linear-bonded arylene or heteroarylene group in the context of the present invention is understood to mean a para-bonded six-membered arylene or heteroarylene group.” 
The claimed language is different from the language defined in the specification. The limitation of the heteroarylene group at the position Ar of formula (1) of the amended claim 18 is not read in view of the specification and causes an issue under 35. U.S.C. 112(b). That is, it is unclear whether the heteroarylene group is required to be a linear bonded heteroarylene group which has 6 to 30 aromatic ring atoms, or any heteroarylene group which has 6 to 30 aromatic ring atoms, rendering this claim indefinite. Accordingly, the limitation is interpreted to mean that Ar is the same or different in each instance and is a linear bonded arylene group which has 6 to 30 aromatic ring atoms, or any heteroarylene group which has 6 to 30 aromatic ring atoms.
The structure corresponding to Ar of the Compound I of Zhang reads on the limitation of the Ar; however, the Compound I of Zhang does not meet the limitation of M of Formula (1) of claim 18; therefore, the rejections have been withdrawn.
Applicant’s arguments see the third paragraph of page 24 through the second paragraph of page 25 of the reply filed 02/16/2022 regarding the rejections of claims 18, 20, 27-30, and 39 under 35 U.S.C. 102(a)(1) and 102(a)(2) by Abe, the rejections of claims 32, 34, 36, and 38 under 35 U.S.C. 103 over Abe, the rejections of claims 31, 33, 35, and 37 under 35 U.S.C. 103 over Abe/Tokito, and the rejections of claims 21-25 under 35 U.S.C. 103 over Abe/Ma/Nishizeki set forth in the Office Action of 11/16/2021 have been considered.
Applicant argues that the group Ar in the present invention is defined as a linear bond arylene or heteroarylene group whose meaning is disclosed on page 58 (lines 9-11) of the instant specification as follows; “A linear-bonded arylene or heteroarylene group in the context of the present invention is understood to mean a para-bonded six-membered arylene or heteroarylene group.”
As outlined above, the structure corresponding to the Ar in the Compound pp1-4 of Abe is a meta-substituted triazine which reads on the limitation of the Ar of Formula (1) of the instant claim 18; however, the amended claim 18 newly requires M to be tripodal, hexadentate, trianionic ligand.
Ma ‘207 and Nishizeki teach an organometallic Ir complex comprising tripodal, hexadentate, and trianionic ligand. Abe in view of Ma ‘207 and Nishizeki (see the figure in paragraph 116 of the last Office Action) reads on all the limitations of the amended claim 18. The amendment of claim 18 necessitates new ground of rejections. Accordingly, the rejections of Abe in view of Ma ‘207 and Nishizeki (paragraphs 99-119 of the last Office Action) are updated.
Applicant’s arguments see the third paragraph of page 25 through the first paragraph of page 26 of the reply filed 02/16/2022 regarding the rejections of claims 18, 20, 26, 29-30, and 39 under 35 U.S.C. 102(a)(2) by Ma ‘425, and the rejections of claims 19 under 35 U.S.C. 102(a)(2) or, in the alternative, under 35 U.S.C. 103 over Ma ‘425/Montalti, the rejections of claims 21-22 and 24-25 under 35 U.S.C. 103 over Ma '425/Ma '207/Tsai, and the rejections of claims 31, 33, 35, and 37 under 35 U.S.C. 103 over Ma ‘425/Tokito set forth in the Office Action of 11/16/2021 have been considered.
Applicant argues that Ma ‘425 does not disclose or suggest polypodal complexes wherein the bridging linking group between the bidentate part-ligands is selected from the formulae (3) or (4) in amended claim 18 and the limitations of new claims 40 and 42.
Respectfully, the Examiner does not agree.
In the previous office action, some of rejections rely on the compound Ir(LA147)2(LB109) of Ma ‘425. The compound of Ma ‘425 in combination of Montalti and Tokito read on previous claims 18, 19, 20, 26, 29-31, 33, 35, 37, and 39. However, the amendment of claim 18 further requires the organometallic iridium complex to comprise one tripodal, hexadentate, trianionic ligand. Thus, the rejections based on the compound Ir(LA147)2(LB109) of Ma ‘425 have been withdrawn.

    PNG
    media_image1.png
    379
    425
    media_image1.png
    Greyscale

However, Ma ‘425 teach the ligands of the compound of Ma ‘425 can be joined to form a multidentate ligand (claim 1).
Ma ‘207 teaches metal coordination compounds for use as light emitting dopant of an electroluminescent device ([008], [064]). Ma ‘207 teaches that linking bidentate ligands together to give a hexadentate ligand increases the stability of the metal complex ([064]).
Tsai evidences a linking group comprising trivalent phenyl and three –CD2-CD2– alkyl groups (the 2nd compound on page 26, hereafter Compound 26P-2).
Thus, Ma ‘425 in view of Ma ‘207 as evidence by Tsai provides Compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai (See paragraphs 129-141 of the last Office Action), as shown below. 

    PNG
    media_image2.png
    331
    534
    media_image2.png
    Greyscale

The Compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai still reads on at least the amended independent claim 18; accordingly, the rejections have been maintained and updated to reject the new features of the amended claims in this Office Action. 
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the last paragraph of page 26 through the second paragraph from the bottom of page 27 of the reply filed 02/16/2022 regarding the rejections of claims 18-20, 26, 29-30, and 39 under 35 U.S.C. 103 over Margulies/Inoue/Montalti and the rejections of claims 21-22, and 24-25 under 35 U.S.C. 103 over Margulies/Inoue/Montalti/Ma '207 set forth in the Office Action of 11/16/2021 have been considered.
Applicant argues that amended claim 18 such that the claim requires the features from claims 20 and 21. Applicant further argues that Margulies does not disclose the features.
Respectfully, the Examiner does not agree.
In the previous office action, some of rejections rely on the compound of Margulies as modified by Inoue as shown below.

    PNG
    media_image3.png
    171
    662
    media_image3.png
    Greyscale

The compound of Margulies as modified by Inoue read on previous claims 18-20, 26, 29-30, and 39. However, the amendment of claim 18 further requires the organometallic iridium complex to comprise one tripodal, hexadentate, trianionic ligand. Thus, the rejections based on the compound of Margulies as modified by Inoue have been withdrawn.
However, Margulies teaches that each adjacent substituents of the ligands of the compounds of Margulies can be joined or fused into a ring (claim 1).
Ma ‘207 teaches metal coordination compounds for use as light emitting dopant of an electroluminescent device ([008], [064]). Ma ‘207 teaches that linking bidentate ligands together to give a hexadentate ligand increases the stability of the metal complex ([064]). Ma ‘207 discloses a linking group (“X” in [131]-[133]) to join three bidentate sub-ligands.
Thus, Margulies in view of Ma ‘207 provides Compound of Margulies as modified by Ma ‘207 (See paragraphs 200-212 of the last Office Action), as shown below. 

    PNG
    media_image4.png
    423
    640
    media_image4.png
    Greyscale

The Compound of Margulies as modified by Ma ‘207 still reads on at least the amended independent claim 18; accordingly, the rejections have been maintained and updated to reject the new features of the amended claims in this Office Action. 
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the third and fourth paragraphs of page 27 of the reply filed 02/16/2022 regarding the new claims 40 and 42.
Applicant argues that claim 40 corresponds to original claims 18 and 26, but (Ar-1) has been deleted. Applicant further argues that the applicant does not believe that Margulies teaches (Ar-2) – (Ar-10) of claim 40.
Respectfully, the Examiner does not agree.
The new claim 40 requiring different limitation from claim 18 or 26 necessitate a new ground of rejection.
The Compound of Margulies includes a biphenyl group between the adamantane and pyridine groups. New teaching references combined with Margulies teaches a fluorene group in place of the biphenyl group. Accordingly, new ground of rejections to claims 40-41 are applied.
Applicant argues that claim 42 corresponds to original claim 18 where the definition of B has been included from original claim 28, the definition of Y1, Y2, and Y3 has been deleted, and the Examiner has not rejected claim 28 over Margulies alone or in combination of any of the other reference, so Margulies should not apply to claim 42.
The old claim 28 was rejected by Abe et al. (US 2012/0235135 A1, See paragraph 29-36 of the previous Office Action). The rejection still reads on the limitation of the new claim 28. Thus, the rejection is maintained to reject the claim 42.

Election/Restrictions
Applicant’s election with traverse of Species (A), a compound of Formula (1), wherein the complex M is an organometallic iridium complex (claims 18-39) in the reply filed on 10/9/2021 is acknowledged. 
After further consideration, Examiner has withdrawn the species election applied in the Office Action (8/10/2021).

Claim Objections
Claim 45 is objected to because of the following informalities: 
In claim 45, Applicant claims Formula (6)-(14), wherein the superscripts are illegible, some of single bonds and dashed lines are indistinguishable, and some of variables including “Si” are illegible. Enlargement of images or improvement of resolution are recommended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-19, 24-39, and 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, Applicant recites “Ar is the same or different in each instance and is a linear bonded arylene group which has 6 to 30 aromatic ring atoms or heteroarylene group which has 6 to 30 aromatic ring atoms…”
As written the variable Ar is required to be either 1) a linear bonded arylene group which has 6 to 30 aromatic ring atoms, or 2) heteroarylene group which has 6 to 30 aromatic ring atoms. It is unclear whether the heteroarylene group is required to be a linear bonded heteroarylene group which has 6 to 30 aromatic ring atoms, or any heteroarylene group which has 6 to 30 aromatic ring atoms, rendering this claim indefinite.
For the purpose of prosecution, the limitation is interpreted to mean that Ar is the same or different in each instance and is a linear bonded arylene group which has 6 to 30 aromatic ring atoms, or any heteroarylene group which has 6 to 30 aromatic ring atoms. 
Regarding claims 19, 24-39, and 44-46, claims 19, 24-39, and 44-46 are rejected due to the dependency from claim 18.

Claims 24 and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24 and 45-46, Applicant recites “The compound of claim 21, …”.  However, claim 21 has been canceled. There is insufficient antecedent basis for this limitation in the claim. It is unclear which compound is referred to for the claim limitation of “the compound of claim 21”.
For the purpose of prosecution, the limitation is interpreted to mean “The compound of claim 18”. 
Regarding claim 25, claim 25 is rejected due to the dependency from claim 24.

Claims 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 40 and 42, Applicant recites “Ar is the same or different in each instance and is a linear bonded arylene group or heteroarylene group which has 6 to 30 aromatic ring atoms…”
As written the variable Ar is required to be either 1) a linear-bonded arylene group, or 2) heteroarylene group. It is unclear whether the heteroarylene group is required to be a linear-bonded heteroarylene group which has 6 to 30 aromatic ring atoms, or any heteroarylene group which has 6 to 30 aromatic ring atoms, rendering this claim indefinite.
The Examiner acknowledges that the instant specification provides descriptions of the term “linear-bonded arylene or heteroarylene group”; however, the descriptions themselves are not clear. The instant specifications recites “A linear-bonded arylene or heteroarylene group in the context of the present invention is understood to mean a para-bonded six-membered arylene or heteroarylene group.” (lines 9-11 on page 58). The specification does not clearly indicate that the heteroarylene group is required to be interpreted as “a linear-bonded heteroarylene.” It is unclear whether the heteroarylene group is required to be a linear-bonded heteroarylene group, or any heteroarylene group.
For the purpose of prosecution, the limitation is interpreted to mean that Ar is the same or different in each instance and is a linear bonded arylene group which has 6 to 30 aromatic ring atoms, or any heteroarylene group which has 6 to 30 aromatic ring atoms. 
Regarding claims 41 and 43, claims 41 and 43 are rejected due to the dependency from claim 40 and 42.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 42 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Abe et al. (US 2012/0235135 A1, hereafter Abe).
Regarding claim 42, Abe discloses a compound (“iridium complex”; formula (1) in [017]) used as a light emitting material of an organic electroluminescent device (“light emitting device” in Abstract; [006]; and Fig. 2). 
Abe exemplifies an organic electroluminescent device ([139]-[143]) comprising a light emitting layer (compound 2-3 as a host and compound pp1-1 as a dopant).
Abe teaches the layer of the organic electroluminescent device of the invention can be formed by a known coating method such as a spin coating using a solution in an appropriate solvent ([098]).
Abe discloses Compound pp1-4 ([065]), as shown below.

    PNG
    media_image5.png
    344
    559
    media_image5.png
    Greyscale

The compound of Abe has identical structure as Formula (1) of the instant claim 42, wherein M is an organometallic iridium complex; Ar is heteroarylene group having 6 to 30 aromatic ring atoms (triazine) and is optionally substituted by one R, wherein R is a cyclic alkyl group having 3 to 20 carbon atoms (bicyclooctane); B is (B-2); RB is H; n is 3; p is 1; q is 0; and m is 1, meeting all the limitations of claim 42.
It is noted that the limitation of “heteroarylene group” at the position Ar is interpreted as any heteroarylene group which has 6 to 30 aromatic ring atoms as outlined in the section under 35 U.S.C. 112(b) rejection.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2012/0235135 A1).
Regarding claim 43, the compound of Abe (Compound pp1-4) reads on all the features of claim 42 as outlined above.
Abe exemplifies an organic electroluminescent device ([139]-[143]) comprising a light emitting layer (compound 2-3 as a host and compound pp1-1 as a dopant).
Abe does not discloses a specific organic electroluminescent device comprising the compound of Abe; however, Abe does teach that the iridium complex of Abe having formula (1) of Abe can be used as the dopant material of the light emitting layer of the organic electroluminescent device of Abe ([079], [085]-[086]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Abe, by substituting the Compound pp1-1 of Abe of the organic electroluminescent device of Abe with Compound pp1-4 of Abe, as taught by Abe.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both compound pp1-1 and pp1-4 of Abe are encompassed by the general compound of Abe, formula (1). The substitution of pp1-1 with pp1-4 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound pp1-4 to be used as the emitting layer dopant of the device from the exemplified compounds of Abe would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the modified organic electroluminescent device of Abe comprising a light emitting layer (compound 2-3 as a host and compound pp1-4 as a dopant), wherein the organic electroluminescent device is an electronic device, meeting all the limitations of claim 43.

Claims 18, 27-30, 32, 34, 36, 38-39, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2012/0235135 A1) in view of Ma et al. (US 2005/0170207 A1, hereafter Ma ‘207) and Nishizeki et al. (JP 2013/243234, machine translated English document is referred to, hereafter Nishizeki).
Regarding claims 18, 27-30, 32, 34, 36, 38-39, and 45-46, Abe discloses a compound (“iridium complex”; formula (1) in [017]) used as a light emitting material of an organic electroluminescent device (“light emitting device” in Abstract; [006]; and Fig. 2). 
Abe teaches the layer of the organic electroluminescent device of the invention can be formed by a known coating method such as a spin coating using a solution in an appropriate solvent ([098]).
Abe exemplifies Compound pp1-4 ([065]), as shown below.

    PNG
    media_image5.png
    344
    559
    media_image5.png
    Greyscale

Abe exemplifies an organic electroluminescent device ([139]-[143]) comprising a light emitting layer (compound 2-3 as a host and compound pp1-1 as a dopant).
Abe does not discloses a specific organic electroluminescent device comprising the compound of Abe; however, Abe does teach that the iridium complex of Abe having formula (1) of Abe can be used as the dopant material of the light emitting layer of the organic electroluminescent device of Abe ([079], [085]-[086]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Abe, by substituting the Compound pp1-1 of Abe of the organic electroluminescent device of Abe with Compound pp1-4 of Abe, as taught by Abe.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both compound pp1-1 and pp1-4 of Abe are encompassed by the general compound of Abe, formula (1). The substitution of pp1-1 with pp1-4 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound pp1-4 to be used as the emitting layer dopant of the device from the exemplified compounds of Abe would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the modified organic electroluminescent device of Abe comprising a light emitting layer (compound 2-3 as a host and compound pp1-4 as a dopant).
The compound pp1-4 of Abe does not comprise a tripodal, hexadentate, and trianionic ligand.
Ma ‘207 teaches metal coordination compounds for use as light emitting dopant of an electroluminescent device ([008], [064]).
Ma ‘207 teaches that linking bidentate ligands together to give a hexadentate ligand increases the stability of the metal complex ([064]).
Nishizeki discloses a compound used as the emitter of the light emitting layer of an organic electroluminescent device ([110]-[118]; example devices in [243] and Table 4). 
Nishizeki exemplifies an Ir complex Compound DP-55 ([064]) which includes a hexadentate ligand, as shown below.

    PNG
    media_image6.png
    414
    531
    media_image6.png
    Greyscale
, 
Wherein the bridging group is the structure comprising X-V1-V2-V3 in the figure above.
At the time the invention was effectively filed, it would have been obvious to have modified Compound pp1-4 of Abe by linking the pyrazole groups of the three bidentate sub-ligands with the bridging group X-V1-V2-V3 of Compound DP-55 of Nishizeki.
The motivation for doing so would have been to increase the stability of the complex, based on the teaching of Ma ‘207.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of known bridging groups would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the bridging group would have been one from a finite number of identified, predictable solutions taught by Nishizeki with a reasonable expectable of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Compound pp1-4 of Abe, wherein three pyrazole groups of the phenylpyrazole ligands are linked by the bridging group X-V1-V2-V3 of Compound DP-55 of Nishizeki.
The structure of the linking groups V1, V2, and V3 do not read on the limitation of Applicant’s formula (3) of claim 21; however, Nishizeki exemplifies the following linking groups used as V1, V2, or V3 of formula (1) of Nishizeki ([040]), wherein “*” represents the bonding positions with neighboring structures.

    PNG
    media_image7.png
    146
    423
    media_image7.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to have modified the linking group V1, V2, and V3 (-CH2-cyclohexane-CH2-) groups with phenylcyclopentane structure (shown in the figure above), as taught by Nishizeki.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both the -CH2-cyclohexane-CH2- unit of the Compound DP-55 and the phenylcyclopentane groups are exemplified structures as V1, V2, or V3 by Nishizeki. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The resultant compound has the following structure.

    PNG
    media_image8.png
    496
    772
    media_image8.png
    Greyscale

The Compound of Abe as modified by Ma ‘207 and Nishizeki has identical structure as Applicant’s Formula (1) of claim 18, an organometallic iridium complex comprising one tripodal, hexadentate, trianionic ligand; Ar is heteroarylene group having 6 to 30 aromatic ring atoms (triazine) and is optionally substituted by one R, wherein R is a cyclic alkyl group having 3 to 20 carbon atoms (bicyclooctane); B is formula (2), wherein Y1, Y2, and Y3 are each CR2-CR2; Rs are each H; RB is H; n is 3; p is 1; q is 0; and m is 1, wherein in the case of M being an iridium complex having a tripodal, hexadentate ligand, the tripodal, hexadentate ligand comprises three bidentate sub-ligands, which are joined via a bridge of formula (3), wherein X1 is CR; A is formula (5); X2 are each CR; X3 are each C; R is hydrogen, meeting all the limitations of claims 18, 27-30, and 45-46.
It is noted that each of three Ir complexes is bonded to Applicant’s formula (3) through the substituent (cyclopentanyl) of the bidentate ligand. Claim 18 does not require the Ir complex be directly bonded (e.g. through a single bond) to the formula (4). The definition of dotted line of formula (5) only requires the position of the bond to the bidentate sub-ligands. Therefore, the indirect bond through the substituent of the bidentate ligand of the complex (i.e. cyclopentanyl group) reads on the limitation of dashed line of formula (5).
The Compound of Abe as modified by Ma ‘207 and Nishizeki, wherein R1 does not occur. R2 do not occur in the compound, because claim 18 does not require R1 to be present. That is, when R1 does not occur, R2 does not occur. The limitation of claim 39 met in the case that R2 is not present. Therefore, the compound of Abe reads on all the limitations of claim 39. 
The modification of the compound pp1-4 of Abe to the Compound of Abe as modified by Ma ‘207 and Nishizeki provides the Organic electroluminescent device of Abe as modified by Ma ‘207 and Nishizeki comprising a light emitting layer (compound 2-3 as a host and the Compound of Abe as modified by Ma ‘207 and Nishizeki as a dopant), wherein the organic electroluminescent device is an electronic device, meeting all the limitations of claims 34, 36, and 38.
The light emitting layer material of the Organic electroluminescent device of Abe as modified by Ma ‘207 and Nishizeki comprises the Compound of Abe as modified by Ma ‘207 and Nishizeki and a host, which is equated with a formation, meeting all the limitations of claim 32.

Claims 31, 33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2012/0235135 A1) in view of Ma et al. (US 2005/0170207 A1) and Nishizeki et al. (JP 2013/243234, machine translated English document is referred to) as applied to claims 18, 27-30, 32, 34, 36, 38-39, and 44-45 above, further in view of Tokito et al. (US 2003/0091862 A1, hereafter Tokito).
Regarding claims 31, 33, 35, and 37, the compound of Abe as modified by Ma ‘207 and Nishizeki reads on all the features of claim 18, and the organic electroluminescent device of Abe as modified by Ma ‘207 and Nishizeki reads on all the features of claims 34, 36, and 38, as outlined above.
The modified organic electroluminescent device of Abe comprises a light emitting layer (compound 2-3 as a host and compound of Abe as modified by Ma ‘207 and Nishizeki as a dopant), wherein the organic electroluminescent device is an electronic device.
Abe does not teach an oligomer, polymer, or dendrimer comprising the compound of Abe.
However, as outlined above, the compound of Abe is used as a phosphorescent light-emitting dopant of the light emitting layer of the modified organic electroluminescent device of Abe, wherein the phosphorescent dopant of compound of Abe as modified by Ma ‘207 and Nishizeki is used in combination with a host material (Compound 2-3 of Abe).
Tokito teaches polymeric phosphorescent materials for use in an organic electroluminescent device ([083]).
Tokito exemplifies the polymeric phosphorescent material, wherein one or more phosphorescent compound (iridium complex) bonds to the polymer ([095]).
The polymeric phosphorescent materials can be used as the luminescent material of an organic electroluminescent device ([121]).
Tokito teaches that the polymeric phosphorescent material of the disclosure of Tokito is a copolymer of a phosphorescent unit can be comprised of a phosphorescent iridium complex ([086]-[088], [095]). The carrier transporting unit can be either a hole transporting or an electron transporting material ([089]) including carbazole ([090]).
Because a host material for a light-emitting layer of an organic electroluminescent device must transport holes and electrons to the light-emitting material, it is a carrier transport material.
Therefore, the light emitting layer of Abe is comprised of a phosphorescent light emitting material and a carrier transporting material.
Tokito teaches that linking of a phosphorescent light-emitting material and a carrier transporting material in a polymer suppresses aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device ([083]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the modified organic electroluminescent device of Abe as modified by Ma ‘207 and Nishizeki, by linking the phosphorescent light emitting material (Compound of Abe as modified by Ma ‘207 and Nishizeki) and the host material (Compound 2-3 of Abe) in a polymer, based on the teaching of Tokito. 
The motivation of doing so would have been to suppress aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device, as taught by Tokito.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides an organic electroluminescent device of Abe as modified by Ma ‘207, Nishizeki, and Tokito comprising a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit (Compound of Abe as modified by Ma ‘207 and Nishizeki) and a carrier transport unit (Compound 2-3 of Abe); one or more phosphorescent units bond to the polymer; and the organic electroluminescent device is equated with an electronic device.
The light emitting layer material in the organic electroluminescent device of Abe as modified by Ma ‘207, Nishizeki, and Tokito is a polymer comprising the Compound of Abe as modified by Ma ‘207 and Nishizeki, wherein one or more bonds of the one or more compounds to the polymer are present, meeting all the limitations of claims 31.
Regarding claims 33, 35, and 37, the organic electroluminescent device of Abe as modified by Ma ‘207, Nishizeki, and Tokito reads on all the features of claim 31 as outlined above.
The organic electroluminescent device of Abe as modified by Ma ‘207, Nishizeki, and Tokito comprises a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit (Compound of Abe as modified by Ma ‘207 and Nishizeki) and a carrier transport unit (Compound 2-3 of Abe); one or more phosphorescent units bond to the polymer; and the organic electroluminescent device is equated with an electronic device.
The organic electroluminescent device was formed by a vacuum evaporation; however, Abe does teach that the layer of the organic electroluminescent device of the invention disclosed by Abe can be formed by a known coating method such as a spin coating using a solution in an appropriate solvent ([098]).
Tokito teaches the polymer of Tokito easily dissolves in an organic solvent ([086], [118], claim 4). Tokito further teaches the solution comprising the polymer of Tokito and a solvent is used to form a thin film layer using a spin coating method to make an organic electroluminescent device ([004], [167]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device of Abe as modified by Ma ‘207, Nishizeki, and Tokito, by forming the light emitting layer material (the polymer of Abe as modified by Ma ‘207, Nishizeki, and Tokito) using a spin coating method, wherein the spin coating method uses a solution comprising the polymer of Abe as modified by Ma ‘207, Nishizeki, and Tokito and a solvent. 
The motivation of doing so would have been to provide the light emitting layer of the organic electroluminescent device using a spin coating method.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the organic electroluminescent device of Abe as modified by Ma ‘207, Nishizeki, and Tokito comprises a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit (Compound of Abe as modified by Ma ‘207 and Nishizeki) and a carrier transport unit (Compound 2-3 of Abe). The light emitting layer of the device is formed by a spin coating method using a solution, wherein the solution comprises the polymer of Abe as taught by Tokito and a solvent. The solution is equated with a formulation and the organic electroluminescent device is equated with an electronic device, meeting all the limitations of claims 33, 35, and 37.

Claims 18, 24-26, 29-30, 32, 34, 36, 38-39, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2017/0077425 A1) in view of Ma et al. (US 2005/0170207 A1) as evidenced by Tsai et al. (US 2018/0026208 A1 – provisional application 62/364,002 filed on 7/19/2016, hereafter Tsai).
Regarding claims 18, 24-26, 29-30, 39, and 44-46, Ma ‘425 discloses a compound having a general formula of Ir(LA)2(LB) (claims 10 and 13), wherein LA and LB can be selected to the following ligands (claim 11).

    PNG
    media_image1.png
    379
    425
    media_image1.png
    Greyscale

Wherein Ra, Rb, and Rc can be hydrogen, alkyl, aryl, cycloalkyl, and combination thereof; and any two adjacent substituents of Ra, Rb, and Rc can be optionally joined to form a multidentate ligand (claim 1).
Ma ‘425 discloses Compound Ir(LA147)2(LB109) ([133]).
The compound of Ma ‘425 does not comprise a tripodal, hexadentate, trianionic ligand; however, Ma ‘425 does teach the ligands of the compound of Ma ‘425 can be joined to form a multidentate ligand (claim 1).
Ma ‘207 teaches metal coordination compounds for use as light emitting dopant of an electroluminescent device ([008], [064]).
Ma ‘207 teaches that linking bidentate ligands together to give a hexadentate ligand increases the stability of the metal complex ([064]).
Ma ‘207 discloses a linking group (“X” in [131]-[133]) to join three bidentate sub-ligands.
Ma ‘207 exemplifies a linking group comprising trivalent phenyl and three alkyl groups (Dopant F in [224]). 
Tsai evidences a linking group comprising trivalent phenyl and three –CD2-CD2– alkyl groups (the 2nd compound on page 26, hereafter Compound 26P-2).

    PNG
    media_image9.png
    451
    697
    media_image9.png
    Greyscale


At the time the invention was effectively filed, it would have been obvious to have modified Compound Ir(LA147)2(LB109) of Ma ‘425 by linking the pyridine groups of the three bidentate sub-ligands with the bridging group comprising trivalent benzene and –CD2-CD2– groups.
The motivation for doing so would have been to increase the stability of the complex, based on the teaching of Ma ‘207.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Compound Ir(LA147)2(LB109) of Ma ‘425, wherein three pyridine groups of the phenylpyridine ligands are linked by the bridging group comprising a trivalent benzene and three –CD2-CD2– groups.
The resultant compound has the following structure.

    PNG
    media_image2.png
    331
    534
    media_image2.png
    Greyscale

The Compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai has identical structure as Applicant’s Formula (1) of claim 18, wherein M is an organometallic iridium complex comprising one tripodal, hexadentate, trianionic ligand; Ar is a linear-bonded arylene group having 6 to 30 aromatic ring atoms (phenylene); B is formula (2), wherein Y1 is CR2; Y2 and Y3 are each CR2-CR2-CR2; Y2 and Y3 are joined via R radical; Rs are each H and straight-chain alkyl group having 1 to 20 carbon atoms (methyl); RB is H; n is 1; p is 1; q is 0; and m is 1, wherein in the case of M being an iridium complex having a tripodal, hexadentate ligand, the tripodal, hexadentate ligand comprises three bidentate sub-ligands, which are joined via a bridge of formula (3), wherein X1 is CR; A is -CR2-CR2-; R is H or D,  meeting all the limitations of claims 18, 24-26, 29-30, 39, and 44-45.
In claim 46, the limitation of claim 46 is met if the Compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai is fallen in one of three categories: 1) wherein two A groups are the same and also have the same substitution and the third A group is different from the first two A groups, or 2) wherein all three A groups are the same and also have the same substitution, or 3) wherein A is the same or different in each instance and is selected from the group consisting of -C(=O)-O-, -C(=O)-NR’-, or a group of formulae (15) through (39).
The Compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai is fallen in the second category, because three parts corresponding to the variable A of Formula (3) in the Compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai is each “-CD2-CD2-“. Therefore, the Compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai, wherein all three A groups are the same and also have the same substitution, meeting all the limitations of claim 46.
Regarding claims 32, 34, 36, and 38, the Compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai reads on all the features of claim 18 as outlined above.
Ma ‘425 discloses an organic electroluminescent device ([139]-[143]) comprising a light emitting layer (dibenzothiophene compound in [117] of Ma ‘425 as a host and a compound of Ma ‘425 as a dopant).
Ma ‘425 does not discloses a specific organic electroluminescent device comprising the Compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai; however, Ma ‘425 does teach that the compound of Ma ‘425 can be used as an emissive dopant (claim 36) with a host (claims 37-40) in an organic electroluminescent device (claim 34).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai, by incorporating the compound in the emission layer of the organic electroluminescent device of Ma ‘425, as taught by Ma ‘425.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai is encompassed by the general formula of Ma ‘425 (claim 34). The substitution of the emitting layer material represented by the general formula of Ma ‘425 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the modified organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai comprising a light emitting layer (dibenzothiophene compound in [117] of Ma ‘425 as a host and Compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai as a dopant), wherein the organic electroluminescent device is an electronic device, meeting all the limitations of claims 34, 36, and 38.
The light emitting layer material of the modified organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai and a host is equated a formation, meeting all the limitations of claim 32.

Claims 31, 33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2017/0077425 A1) in view of Ma et al. (US 2005/0170207 A1) as evidenced by Tsai et al. (US 2018/0026208 A1 – provisional application 62/364,002 filed on 7/19/2016) as applied to claims 18-19, 24-26, 29-30, 32, 34, 36, 38-19, and 44-45, and further in view of Tokito et al. (US 2003/0091862 A1, hereafter Tokito).
Regarding claim 31, the compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai reads on all the features of claim 18, and the organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai reads on all the features of claims 34, 36, and 38, as outlined above.
The organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai comprises a light emitting layer (dibenzothiophene compound in [117] of Ma ‘425 as a host and Compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai as a dopant), wherein the organic electroluminescent device is an electronic device.
Ma ‘425 does not teach an oligomer, polymer, or dendrimer comprising the compound of Ma ‘425.
However, as outlined above, the compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai is used as a phosphorescent light-emitting dopant of the light emitting layer of the organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai, wherein the phosphorescent dopant is used in combination with a host material (dibenzothiophene compound in [117] of Ma ‘425).
Tokito teaches polymeric phosphorescent materials for use in an organic electroluminescent device ([083]).
Tokito exemplifies the polymeric phosphorescent material, wherein one or more phosphorescent compound (iridium complex) bonds to the polymer ([095]).
The polymeric phosphorescent materials can be used as the luminescent material of an organic electroluminescent device ([121]).
Tokito teaches that the polymeric phosphorescent material of the disclosure of Tokito is a copolymer of a phosphorescent unit can be comprised of a phosphorescent iridium complex ([086]-[088], [095]). The carrier transporting unit can be either a hole transporting or an electron transporting material ([089]).
Because a host material for a light-emitting layer of an organic electroluminescent device must transport holes and electrons to the light-emitting material, it is a carrier transport material.
Therefore, the light emitting layer of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai is comprised of a phosphorescent light emitting material and a carrier transporting material.
Tokito teaches that linking of a phosphorescent light-emitting material and a carrier transporting material in a polymer suppresses aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device ([083]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the modified organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai, by linking the phosphorescent light emitting material Compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai and the host material (dibenzothiophene compound in [117] of Ma ‘425) in a polymer, based on the teaching of Tokito. 
The motivation of doing so would have been to suppress aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device, as taught by Tokito.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides an organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 and Tokito as evidenced by Tsai comprising a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit Compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai and a carrier transport unit (dibenzothiophene compound in [117] of Ma ‘425); one or more phosphorescent units bond to the polymer; and the organic electroluminescent device is equated with an electronic device.
The light emitting layer material in the organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 and Tokito as evidenced by Tsai is a polymer comprising the Compound of Ma ‘425 as modified by Ma ‘207 as evidenced by Tsai, wherein one or more bonds of the one or more compounds to the polymer are present, meeting all the limitations of claims 31.
Regarding claims 33, 35, and 37, the organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 and Tokito as evidenced by Tsai reads on all the features of claim 31 as outlined above.
The organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 and Tokito as evidenced by Tsai comprises a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit (Compound of Ma ‘425 as modified by Ma ‘207 and Tokito as evidenced by Tsai) and a carrier transport unit (dibenzothiophene compound in [117] of Ma ‘425); one or more phosphorescent units bond to the polymer; and the organic electroluminescent device is equated with an electronic device.
The organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 and Tokito as evidenced by Tsai is not formed by a solution method; however, a spin coating method is a known method in the art to form the organic layers of an organic electroluminescent device.
Tokito teaches the polymer of Tokito easily dissolves in an organic solvent ([086], [118], claim 4). Tokito further teaches the solution comprising the polymer of Tokito and a solvent is used to form a thin film layer using a spin coating method to make an organic electroluminescent device ([004], [167]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 and Tokito as evidenced by Tsai, by forming the light emitting layer material (the polymer of Ma ‘425 as modified by Ma ‘207 and Tokito as evidenced by Tsai) using a spin coating method, wherein the spin coating method uses a solution comprising the polymer of Ma ‘425 as modified by Ma ‘207 and Tokito as evidenced by Tsai and a solvent. 
The motivation of doing so would have been to provide the light emitting layer of the organic electroluminescent device using a spin coating method.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the organic electroluminescent device of Ma ‘425 as modified by Ma ‘207 and Tokito as evidenced by Tsai comprises a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit (Compound of Ma ‘425 as modified by Ma ‘207 and Tokito as evidenced by Tsai) and a carrier transport unit (dibenzothiophene compound in [117] of Ma ‘425). The light emitting layer of the device is formed by a spin coating method using a solution, wherein the solution comprises the polymer of Ma ‘425 as modified by Ma ‘207 and Tokito as evidenced by Tsai and a solvent. The solution is equated with a formulation and the organic electroluminescent device is equated with an electronic device, meeting all the limitations of claims 33, 35, and 37.

Claims 18-19, 24-26, 29-30, 32, 34, 36, 38-39, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Margulies et al. (provisional application 62/352,139 filed on 6/20/2016, a copy of claim set is attached, hereafter Margulies) in view of Inoue at al. (US 2012/0264936 A1, hereafter Inoue) and Ma et al. (US 2005/0170207 A1), as evidenced by Montalti et al. (Handbook of photochemistry, Chapter 3 - Photophysical properties of organic compounds, 3rd edition, Taylor & Francis Group, LLC, 2006, pages 83-351, hereafter Montalti).
Regarding claims 18, 24-26, 29-30, 39, and 44-46, Margulies discloses a compound having Formula I (claim 1) as shown below.

    PNG
    media_image10.png
    270
    468
    media_image10.png
    Greyscale

Wherein rings A, B, C, D, E, and F can be 6-membered carbocyclic or heterocyclic ring, wherein A-B, C-D, and E-F form three bidentate ligands coordinate to metal M; Z1-Z6 can be C or N; M can be Ir; R1-R6 can be cycloalkyl, aryl, heteroaryl, or combination thereof; and each adjacent substituents in each R1-R6 are optionally joined or fused into a ring (claim 1).
Margulies exemplifies Compound 11 and Compound 17 (claim 13).

    PNG
    media_image11.png
    264
    706
    media_image11.png
    Greyscale

As shown in Compounds 11 and 17, cyclohexyl, and adamantyl groups are exemplified cycloalkyl groups which can be used at R1-R6 positions of Formula I of Margulies.
Inoue discloses a phosphorescent Ir complex (G1 in [137]) used in the organic electroluminescent device ([216], Abstract).
Inoue teaches that an alicyclic hydrocarbon such as adamantyl which is bonded to the ligand of the phosphorescent complex donates an electron to the ligand owing to the induction effect such that the complex provides a high molecular absorption coefficient, efficient energy transfer from the host material, and decreased concentration quenching ([013]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 17 of Margulies, by substituting the cyclohexyl group with an adamantyl group as taught by Margulies and Inoue. 
The motivation of doing so would have been to provide the compound with a high molecular absorption coefficient, efficient energy transfer from the host material, and decreased concentration quenching, based on the teaching of Inoue.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Margulies discloses that the substituents R1-R6 can be a combination of aryl (biphenyl) and cycloalkyl. Cyclohexyl and adamantyl are exemplified cycloalkyl groups of the disclosure of Margulies. The substitution of cyclohexyl with adamantyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the adamantyl group from the exemplified cycloalkyl groups of Margulies would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.

    PNG
    media_image3.png
    171
    662
    media_image3.png
    Greyscale

The Compound of Margulies as modified by Inoue does not comprise a tripodal, hexadentate, trianionic ligand; however, Margulies does teach that each adjacent substituents of the ligands of the compounds of Margulies can be joined or fused into a ring (claim 1).
Ma ‘207 teaches metal coordination compounds for use as light emitting dopant of an electroluminescent device ([008], [064]).
Ma ‘207 teaches that linking bidentate ligands together to give a hexadentate ligand increases the stability of the metal complex ([064]).
Ma ‘207 discloses a linking group (“X” in [131]-[133]) to join three bidentate sub-ligands.
Ma ‘207 exemplifies a linking group comprising trivalent phenyl and three alkyl groups (Dopant F in [224]). 

    PNG
    media_image12.png
    380
    426
    media_image12.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to have modified the Compound of Margulies as modified by Inoue by linking the pyridine groups of the three bidentate sub-ligands with the bridging group comprising trivalent benzene and –CH2-CH2– groups.
The motivation for doing so would have been to increase the stability of the complex, based on the teaching of Ma ‘207.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Compound of Margulies as modified by Inoue, wherein three pyridine groups of the phenylpyridine ligands are linked by the bridging group comprising a trivalent benzene and three –CH2-CH2– groups.
The resultant compound has the following structure.

    PNG
    media_image4.png
    423
    640
    media_image4.png
    Greyscale

The modification provides the Compound of Margulies as modified by Inoue and Ma ‘207 which has identical structure as Applicant’s Formula (1) of claim 18, wherein M is an organometallic iridium complex comprising one tripodal, hexadentate, trianionic ligand; Ar is a linear-bonded arylene having 6 to 30 aromatic ring atoms (phenylene); B is formula (2), wherein Y1 is CR2; Y2 and Y3 are each CR2-CR2-CR2; Y2 and Y3 are joined via R radical; Rs are each H and straight-chain alkyl group having 1 to 20 carbon atoms (methyl); RB is H; n is 1; p is 2; q is 0; and m is 1; M is an iridium complex having a tripodal, hexadentate ligand, and coordination to an iridium atom and the three bidentate sub-ligand are joined via a bridge of formula (3), wherein X1 is CR; A is -CR2-CR2-; R is H, meeting all the limitations of claims 18, 24-26, 29-30, 39, and 44-45.
In claim 46, the limitation of claim 46 is met if the Compound of Margulies as modified by Inoue and Ma ‘207 is fallen in one of three categories: 1) wherein two A groups are the same and also have the same substitution and the third A group is different from the first two A groups, or 2) wherein all three A groups are the same and also have the same substitution, or 3) wherein A is the same or different in each instance and is selected from the group consisting of -C(=O)-O-, -C(=O)-NR’-, or a group of formulae (15) through (39).
The Compound of Margulies as modified by Inoue and Ma ‘207 is fallen in the second category, because three parts corresponding to the variable A of Formula (3) in the Compound of Margulies as modified by Inoue and Ma ‘207 is each “-CD2-CD2-“. Therefore, the Compound of Compound of Margulies as modified by Inoue and Ma ‘207, wherein all three A groups are the same and also have the same substitution, meeting all the limitations of claim 46.
Regarding claim 19, the Compound of Margulies as modified by Inoue reads on all the features of claims 18, 24-26, 29-30, 39, and 44-46, as outlined above.
Margulies as modified by Inoue teaches the claimed invention above but fail to teach that the triplet energy of M is not more than 0.1 eV greater than the triplet energy of –[[Ar]p–B]m-RB when q is 0 or greater than that of  –[[Ar]p–B-[Ar]q]m-RB when q has a value from 1 to 100.
It is reasonable to presume that the Compound of Margulies as modified by Inoue, wherein the triplet energy of M is not more than 0.1 eV greater than the triplet energy of –[[Ar]p–B]m-RB when q is 0 or greater than that of  –[[Ar]p–B-[Ar]q]m-RB when q has a value from 1 to 100 is inherent to the Compound of Margulies as modified by Inoue. 
Support for said presumption is found in the use of like materials which result in the claimed property. 

    PNG
    media_image13.png
    535
    796
    media_image13.png
    Greyscale

In the Compound of Margulies as modified by Inoue, the unit corresponding to M and the unit corresponding to –[[Ar]p–B-[Ar]q]m-RB are shown above.
The instant specification discloses that “in a preferred embodiment of the invention, the triplet energy of the fragment M is not more than 0.1 eV greater than the triplet energy of the fragment  –[[Ar]p–B-[Ar]q]m-RB (the last paragraph of page 8 through the first paragraph of page 9).
The instant specification provides an exemplified preferred embodiment (Compound Ir58 on page 113).
Montalti evidences of triplet energies of various organic compounds.
Montalti evidences that the triplet energies of alkyl substituted biphenyl hardly change in spite of changes of the structure and the molecular weight of the branched alkyl groups (dimethyl, diisopropyl, methylethyl, or methylpropyl) (page 200).
Therefore, it is presumed that the triplet energy of the adamantylbiphenyl group is substantially similar as that of methylbicyclooctanylbiphenyl because both have similar structure, size, and molecular weight.
It is known in the art that triplet state energy of a molecule is determined by the frontier orbital energy levels, and the frontier orbital energy levels are mostly determined by the kind of transition metal and the structure-bonding configuration between the transition metal and the part of the ligand having direct bond(s) to the transition metal. 
The unit M of Applicant’s Compound Ir58 and the unit M of Compound of Margulies as modified by Inoue have substantially similar structure. The only difference is a single substituent group, methyl. Because this methyl group is not a part of the ligand-metal bond, it does not much change the frontier orbital energy levels. Thus, it is presumed that the triplet energy of the unit M of Applicant’s Compound Ir58 is substantially similar as the triplet energy of the unit M of Compound of Margulies as modified by Inoue and Ma ‘207.
Therefore, the Compound of Margulies as modified by Inoue and Ma ‘207, wherein the triplet energy of M is not more than 0.1 eV greater than the triplet energy of –[[Ar]p–B]m-RB when q is 0 or greater than that of  –[[Ar]p–B-[Ar]q]m-RB when q has a value from 1 to 100, meeting all the limitations of claim 19. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Compound of Margulies as modified by Inoue and Ma ‘207 is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
Regarding claims 32, 34, 36, and 38, the Compound of Margulies as modified by Inoue and Ma ‘207 reads on all the features of claim 18 as outlined above.
Margulies does not discloses a specific organic electroluminescent device comprising the Compound of Margulies as modified by Inoue and Ma ‘207; however, Margulies does teach that the compound of Margulies (Formula I in claim 14) can be used as an emissive dopant (claim 16) with a host (claims 17-20) in an organic electroluminescent device (claim 14).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Margulies as modified by Inoue and Ma ‘207, by incorporating the compound in the emission layer of the organic electroluminescent device of Margulies, as taught by Margulies.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Compound of Margulies as modified by Inoue and Ma ‘207 is encompassed by the general Formula I of Margulies (claim 14). The substitution of the emitting layer material represented by the general formula of Margulies would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the modified organic electroluminescent device of Margulies as modified by Inoue and Ma ‘207 comprising a light emitting layer (dibenzothiophene compound of claim 19 of Margulies as a host and Compound of Margulies as modified by Inoue and Ma ‘207 as a dopant), wherein the organic electroluminescent device is an electronic device, meeting all the limitations of claims 34, 36, and 38.
The light emitting layer material of the organic electroluminescent device of Margulies as modified by Inoue and Ma ‘207 and a host is equated a formation, meeting all the limitations of claim 32.

Claims 31, 33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Margulies et al. (provisional application 62/352,139 filed on 6/20/2016, a copy of claim set is attached) in view of Inoue at al. (US 2012/0264936 A1, hereafter Inoue) and Ma et al. (US 2005/0170207 A1) as applied to claims 18-19, 24-26, 29-30, 32, 34, 36, 38-19, and 44-45, and further in view of Tokito et al. (US 2003/0091862 A1).
Regarding claim 31, the compound of Margulies as modified by Inoue and Ma ‘207 reads on all the features of claim 18, and the organic electroluminescent device of Margulies as modified by Inoue and Ma ‘207 reads on all the features of claims 34, 36, and 38, as outlined above.
The organic electroluminescent device of Margulies as modified by Inoue and Ma ‘207 comprises a light emitting layer (dibenzothiophene compound of claim 19 of Margulies as a host and Compound of Margulies as modified by Inoue and Ma ‘207 as a dopant), wherein the organic electroluminescent device is an electronic device.
Margulies does not teach an oligomer, polymer, or dendrimer comprising the compound of Margulies.
However, as outlined above, the compound of Margulies as modified by Inoue and Ma ‘207 is used as a phosphorescent light-emitting dopant of the light emitting layer of the organic electroluminescent device of Margulies as modified by Inoue and Ma ‘207, wherein the phosphorescent dopant is used in combination with a host material (dibenzothiophene compound of claim 19 of Margulies).
Tokito teaches polymeric phosphorescent materials for use in an organic electroluminescent device ([083]).
Tokito exemplifies the polymeric phosphorescent material, wherein one or more phosphorescent compound (iridium complex) bonds to the polymer ([095]).
The polymeric phosphorescent materials can be used as the luminescent material of an organic electroluminescent device ([121]).
Tokito teaches that the polymeric phosphorescent material of the disclosure of Tokito is a copolymer of a phosphorescent unit can be comprised of a phosphorescent iridium complex ([086]-[088], [095]). The carrier transporting unit can be either a hole transporting or an electron transporting material ([089]).
Because a host material for a light-emitting layer of an organic electroluminescent device must transport holes and electrons to the light-emitting material, it is a carrier transport material.
Therefore, the light emitting layer of Margulies as modified by Inoue and Ma ‘207 is comprised of a phosphorescent light emitting material and a carrier transporting material.
Tokito teaches that linking of a phosphorescent light-emitting material and a carrier transporting material in a polymer suppresses aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device ([083]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the modified organic electroluminescent device of Margulies as modified by Inoue and Ma ‘207, by linking the phosphorescent light emitting material Compound of Margulies as modified by Inoue and Ma ‘207 and the host material (dibenzothiophene compound of claim 19 of Margulies) in a polymer, based on the teaching of Tokito. 
The motivation of doing so would have been to suppress aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device, as taught by Tokito.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides an organic electroluminescent device of Margulies as modified by Inoue and Ma ‘207 comprising a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit Compound of Margulies as modified by Inoue and Ma ‘207 and a carrier transport unit (dibenzothiophene compound of claim 19 of Margulies); one or more phosphorescent units bond to the polymer; and the organic electroluminescent device is equated with an electronic device.
The light emitting layer material in the organic electroluminescent device of Margulies as modified by Inoue and Ma ‘207 is a polymer comprising the Compound of Margulies as modified by Inoue and Ma ‘207, wherein one or more bonds of the one or more compounds to the polymer are present, meeting all the limitations of claims 31.
Regarding claims 33, 35, and 37, the organic electroluminescent device of Margulies as modified by Inoue and Ma ‘207 reads on all the features of claim 31 as outlined above.
The organic electroluminescent device of Margulies as modified by Inoue and Ma ‘207 comprises a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit (Compound of Margulies as modified by Inoue and Ma ‘207) and a carrier transport unit (dibenzothiophene compound of claim 19 of Margulies); one or more phosphorescent units bond to the polymer; and the organic electroluminescent device is equated with an electronic device.
The organic electroluminescent device of Margulies as modified by Inoue and Ma ‘207 is not formed by a solution method; however, a spin coating method is a known method in the art to form the organic layers of an organic electroluminescent device.
Tokito teaches the polymer of Tokito easily dissolves in an organic solvent ([086], [118], claim 4). Tokito further teaches the solution comprising the polymer of Tokito and a solvent is used to form a thin film layer using a spin coating method to make an organic electroluminescent device ([004], [167]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent device of Margulies as modified by Inoue and Ma ‘207, by forming the light emitting layer material (the polymer of Margulies as modified by Inoue, Ma ‘207, and Tokito) using a spin coating method, wherein the spin coating method uses a solution comprising the polymer of Margulies as modified by Inoue, Ma ‘207, and Tokito and a solvent. 
The motivation of doing so would have been to provide the light emitting layer of the organic electroluminescent device using a spin coating method.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the organic electroluminescent device of Margulies as modified by Inoue, Ma ‘207, and Tokito comprises a light emitting layer, wherein the light emitting layer material is a polymer comprising the phosphorescent unit (Compound of Margulies as modified by Inoue, Ma ‘207, and Tokito) and a carrier transport unit (dibenzothiophene compound of claim 19 of Margulies). The light emitting layer of the device is formed by a spin coating method using a solution, wherein the solution comprises the polymer of Margulies as modified by Inoue, Ma ‘207, and Tokito and a solvent. The solution is equated with a formulation and the organic electroluminescent device is equated with an electronic device, meeting all the limitations of claims 33, 35, and 37.

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Margulies et al. (provisional application 62/352,139 filed on 6/20/2016, a copy of claim set is attached) in view of Inoue at al. (US 2012/0264936 A1, hereafter Inoue) and Ma et al. (US 2005/0170207 A1) as applied to claims 18-19, 24-26, 29-30, 32, 34, 36, 38-19, and 44-45 above, further in view of Hreha et al. (“2,7-Bis(diarylamino)-9,9-dimethylfluorenes as hole-transport materials for organic light-emitting diodes”, Adv. Func. Mater. 2003, vol. 13, page 967-973, hereafter Hreha) and Liang et al. (“Application of heteroleptic iridium complexes with fluorenyl-modified 1-phenylisoquinoline ligand for high-efficiency red polymer light-emitting devices”, J. Organometallic Chem. 2009, vol. 694, page 3172-3178, hereafter Liang).
Regarding claims 40-41, the compound of Margulies as modified by Inoue and Ma ‘207 reads on all the features of claim 18, and the organic electroluminescent device of Margulies as modified by Inoue and Ma ‘207 reads on all the features of claims 34, 36, and 38, as outlined above.
The organic electroluminescent device of Margulies as modified by Inoue and Ma ‘207 comprises a light emitting layer (dibenzothiophene compound of claim 19 of Margulies as a host and Compound of Margulies as modified by Inoue and Ma ‘207 as a dopant), wherein the organic electroluminescent device is an electronic device.

The Compound of Margulies as modified by Inoue and Ma ‘207, wherein the Ar group is a biphenyl group which does not read on the limitation of claim 40; however, Margulies does teach R1-R6 of Formula I of Margulies can be alkyl, aryl, or combinations of alkyl and aryl (claim 1). 
Hreha discloses an organic compound comprising dimethylfluorene (Compounds 1’ through 3’ in Scheme 2) used for an organic electroluminescent device (Abstract and Conclusion).
Hreha teaches that replacement of biphenyl by fluorene derivatives provides raised glass transition temperature (the last paragraph of column 1 through the first paragraph of column 2 of page 967).
Liang discloses an Ir metal complex comprising a dimethylfluorene substituent group (Compounds 9-11 of Scheme 2) and used as the emitter of an organic electroluminescent device (Abstract and Table 4).
Liang teaches that fluorene-modified phenylpyridine ligand provide resistance to crystallization (page 3172, column 2, lines 23-24).
At the time the invention was effectively filed, it would have been obvious to have modified the Compound of Margulies as modified by Inoue and Ma ‘207 by substituting the biphenyl linker between adamantane and the pyridine ring with dimethylfluorene, as taught by Hreha and Liang.
The motivation for doing so would have been to raise the glass transition temperature and provide resistance to crystallization, based on the teaching of Hreha and Liang.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.

    PNG
    media_image14.png
    460
    590
    media_image14.png
    Greyscale


The modification provides Compound of Margulies as modified by Inoue, Ma ‘207, Hreha, and Liang, which has identical structure as Applicant’s Formula (1) of claim 40, wherein M is an organometallic iridium complex comprising one tripodal, hexadentate, trianionic ligand; Ar is (Ar-2); B is formula (2), wherein Y1 is CR2; Y2 and Y3 are each CR2-CR2-CR2; Y2 and Y3 are joined via R radical; Rs are each H and straight-chain alkyl group having 1 to 20 carbon atoms (methyl); RB is H; n is 1; p is 2; q is 0; and m is 1; M is an iridium complex having a tripodal, hexadentate ligand, and coordination to an iridium atom and the three bidentate sub-ligand are joined via a bridge of formula (3), wherein X1 is CR; A is -CR2-CR2-; R is H, meeting all the limitations of claim 40.
The modification also provides the organic electroluminescent device of Margulies as modified by Inoue, Ma ‘207, Hreha, and Liang comprising a light emitting layer (dibenzothiophene compound of claim 19 of Margulies as a host and Compound of Margulies as modified by Inoue, Ma ‘207, Hreha, and Liang as a dopant), wherein the organic electroluminescent device is an electronic device, meeting all the limitations of claim 41.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786